DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18, 20, 21 and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 31 and 36 recite that electroporation energy is delivered to the 
Claims 15-18, 20, 21 and 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Related to the fact that the written description provides no support for controlling electroporation so as to avoid nervous tissue, as discussed above, it is also unclear how this function could be performed. The heart is an extensively enervated organ (at least as show by Deem) and 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 15-18 and 30-37 are rejected under 35 U.S.C. 103 as being unpatentable over Deem (US 2005/0261672) in view of Lee (US 2012/0053577) and Hennemann (US 2007/0270792).
 Regarding claims 1, 3, 5 and 36, Deem discloses an ablation system (fig. 6) for cardiac dysrhythmias having an elongated member (102) with an energy delivery portion (106) on the distal end for delivering energy through the esophagus to treat dysrhythmias of cardiac tissue (paragraph [0051], title of the invention). Deem discloses the system uses electroporation (abstract) and whatever controls the delivery of energy can be considered a controller. The energy delivery portion is an electrode (106) which is connected to a pulse generator (fig. 8). While Deem does have an extensive discussion of 
Regarding claims 15, 16 and 31-33, the system of Deem-Lee-Hennemann performs the recited method.
Regarding 17, 18, 34 and 35, none of the cited references disclose delivering the energy individually or simultaneously. However, those are the only two ways the energy types can be delivered and Applicant has not disclosed that either produces an unexpected result. Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to operate the system of Deem-Lee-Hennemann using any combination of electroporation and radiation, including simultaneously or individually, that would produce the predictable result of ablating tissue.
 Regarding claims 30 and 37, whatever element in the system of Deem-Lee-Hennemann allows the different types of energy to be delivered so as to avoid unwanted damage can be considered a “controller” due to the breadth of the terms “coordinate” and “controller.”

Claims 6, 7, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Lee and Hennemann, further in view of Altmann (US 2006/0253032). 
Regarding claims 6, 7, 20 and 21, Deem does not disclose the elongate member has an ultrasound imaging element to track tissue, where a processor is further configured to integrate the ultrasound images with MRI or CT images. However, registration of various imaging modalities is extremely common in the art. Altmann, for . 
  
 Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deem, Lee, Hennemann and Altmann, further in view of Webler (US 2007/0167801).
Regarding claim 8, none of the cited references disclose using a ventilator during the ablation procedure. However, use of ventilators is extremely common in the art and it is well established that respiration causes locations within a chest cavity to move. Webler discloses a cardiac ablation device that teaches that ventilation is controlled to allow effective mapping of the heart ([0237], see also [0274] for a teaching the ventilation parameters are relevant). Webler also teaches that movement of the heart during a cardiac ablation procedure is a known problem ([0008], see also [0263] for the importance of maintaining the patient’s state throughout mapping and ablation).Therefore, before the filing date of the application, it would have been obvious to provide the device of Deem-Lee-Hennemann-Altmann with a processor to control a ventilator, as taught by Webler, that would produce the predictable result of an accurate map of the heart. 
Regarding claims 9 and 10, none of the references discussed above as discussed above specifically disclose the use of a “robot.” However, surgical robots are ubiquitous as of the filing date of this application. Further, Applicant has not disclosed how generically allowing the system to be used by a “robot” produces an unexpected result. On the contrary, the fact that the claim broadly recites that a robot could “position or control one or more” of all the parts of the system suggests that whether any part or system is controlled robotically is unimportant to the practice of the invention. It is also noted that it is well established that automating manual processes is an obvious modification (MPEP 2144.04(III)).  Altmann, for example, notes that some steps may be carried out under robotic control ([0179]). Therefore, before the filing date of the application, it would be obvious to automate any function or part of the system of Deem-Lee- Hennemann-Altmann-Webler, as taught by Altmann, which would produce the predictable result of successfully treating cardiac arrhythmia. The esophagus is a soft tissue such that any robot capable of moving a catheter is capable of moving the esophagus relative to the heart by moving the catheter. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding another teaching that an ablation system can apply any number of different energy types, including electroporation and radiation, in any order, including simultaneously, selectively, sequentially, see paragraph [0044] of Barman (US 2013/0289682).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794